t c summary opinion united_states tax_court roberta lee howe petitioner v commissioner of internal revenue respondent docket no 21360-13s filed date roberta lee howe pro_se jeffrey l heinkel erin kathleen salel and donna l crosby for respondent summary opinion nega judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal_income_tax for tax_year sec_2010 and sec_2011 respectively in accordance with the parties’ stipulations the only remaining issue for decision is whether petitioner is entitled to deductions for contributions of noncash property to various charitable organizations background some of the facts have been stipulated and are so found petitioner resided in california at the time she filed her petition petitioner timely filed her and federal_income_tax returns on her tax_return she claimed deductions of dollar_figure for cash contributions to charity and dollar_figure for noncash contributions to charity on her tax_return she claimed a deduction of dollar_figure for cash contributions to charity for tax_year respondent allowed deductions of dollar_figure for cash contributions to charity and dollar_figure for noncash contributions to charity for tax_year respondent allowed deductions of dollar_figure for cash contributions to charity and dollar_figure for noncash contributions to charity even though petitioner did not originally claim a deduction for any noncash contributions to charity on her return petitioner acknowledged that the original claimed cash charitable_contribution_deduction amounts were incorrect but stated to respondent that they should have been reported as noncash charitable_contribution deductions during and petitioner donated to various charities household_items she had inherited from her parents who died before the tax years in issue and from her sister who died in petitioner made donations to the baras foundation baras and to the animal protection rescue league aprl to support her claimed deductions for the donations petitioner submitted various receipts from baras and aprl most of the receipts lack one or more of the following type of property donated value of property donated signature of anyone acting on behalf of the donee organization or a statement to the effect that no goods or services were rendered in exchange for the donated property the following table represents the receipts petitioner submitted to substantiate her donations to charity donee baras aprl aprl property donated --- tvs furniture value --- --- dollar_figure signature date --- c suitre leslie pedersen baras tvs stereos living room furniture aprl clothes and blankets baras baras baras baras aprl baras --- --- --- --- --- tv washer dryer furniture --- --- --- --- --- --- leslie pedersen --- --- --- --- olga cortes illegible --- petitioner submitted to the court donation guides from goodwill and the salvation army that she used to assess the value of clothing donated to baras and aprl although only one receipt reflects a donation for clothes and that receipt does not place a value on the clothes donated petitioner claims a deduction of dollar_figure for clothes donated to charity petitioner’s handwritten notes assign the maximum recommended value to each item of clothing donated except for three coats to which she assigned lower values than those recommended by the goodwill donation guide the handwritten notes do not describe the age or condition of the clothing donated trial in this case was held on date at trial petitioner submitted amended receipts where she had filled in many of the missing fields reflected on the above table on cross-examination petitioner admitted to having filled in those values on the night before trial discussion i burden_of_proof the commissioner’s determination as to a taxpayer’s tax_liability is presumed correct and the taxpayer bears the burden of proving otherwise see rule a 290_us_111 deductions are a matter of legislative grace 308_us_488 292_us_435 taxpayers must comply with specific requirements for any deductions claimed see 503_us_79 new colonial ice co v helvering u s pincite taxpayers must also maintain adequate_records to substantiate the amounts of any credits and deductions see sec_6001 sec_1_6001-1 income_tax regs ii charitable_contributions sec_170 allows as a deduction any charitable_contribution made within the taxable_year taxpayers must satisfy certain statutory and regulatory substantiation requirements in order to deduct charitable_contributions see id sec_1_170a-13 income_tax regs the nature of the required substantiation depends on the size of the contribution and on whether the contribution consists of cash or property for all donations of property the taxpayer should maintain for each contribution a receipt from the donee organization detailing the name of the donee organization the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances sec_1 170a- b income_tax regs if the donation is made under circumstances where obtaining a receipt is impractical such as by leaving property at a charity’s unattended donation site the taxpayer shall maintain written records containing certain information on the donation id contributions of dollar_figure or more in property must be substantiated by a contemporaneous written acknowledgment from the donee organization that contains a description of the property contributed and a statement detailing whether the donee provided any goods and services in exchange for the donation and if so a description and good-faith estimate of the value of any such goods and services given in consideration for the contribution sec_170 and b an acknowledgment is considered contemporaneous if the taxpayer obtains the acknowledgment on or before the earlier of the date on which the taxpayer files a return for the taxable_year in which the contribution was made or the due_date including extensions for filing that return sec_170 when the claimed value of the donated property exceeds dollar_figure taxpayers must meet the information requirements for donations of dollar_figure or more maintain records with a more detailed description of the property including the manner and approximate date_of_acquisition and cost or other basis in the property and include certain information with the return sec_170 sec_1_170a-13 and b income_tax regs if the taxpayer has reasonable_cause for not being able to provide the acquisition_date or the cost_basis in the donated property the taxpayer may attach an explanatory statement to his or her tax_return to be excused from these requirements sec_1_170a-13 income_tax regs for contributions of less than dollar_figure each contribution is treated separately for purposes of the sec_170 requirements see sec_1_170a-13 income_tax regs for purposes of the sec_170 requirements contributions of similar items of property are aggregated in determining whether the dollar_figure threshold has been exceeded and whether the attendant substantiation requirements have been met sec_170 the phrase similar items of property means property that falls into the same general category or type such as furniture electronic equipment or clothing sec_1 c iii income_tax regs a contributions of dollar_figure or more all contributions of dollar_figure or more must be substantiated by a contemporaneous written acknowledgment from the donee organization sec_170 petitioner admitted to modifying the receipts from baras and aprl on the eve of trial by adding estimated fair market values and more detailed descriptions of the property donated these modified receipts do not constitute contemporaneous written acknowledgments from baras or aprl and the court will not rely on them for purposes of determining whether petitioner has met the substantiation requirements instead the court will rely only on the unmodified receipts the contents of which are laid out in the table supra pp of the unmodified receipts submitted to the court only four contain donation values two receipts contain donation values of dollar_figure which means they must meet the substantiation requirements for donations of dollar_figure-dollar_figure the first receipt for furniture donated to aprl on date fails to meet the substantiation requirements because furniture is not a description that is reasonably sufficient under the circumstances and it does not contain a statement as to whether any goods and services were rendered by aprl in exchange for the furniture see sec_170 and b sec_1_170a-13 income_tax regs the second receipt for property donated to baras in date fails to meet the substantiation requirements because it contains no description of the property donated and does not state whether baras rendered any goods and services in exchange for the donated property see sec_170 and b b contributions exceeding dollar_figure contributions of property exceeding dollar_figure in value must be further substantiated with information about the approximate date the property was acquired and the manner of its acquisition a description of the property in detail reasonable under the circumstances the cost or other basis in the property the fair_market_value of the property and the method used in determining its fair_market_value sec_1 a -13 b ii c and d i a and b income_tax regs the taxpayer must include with his return a description of such property and such other information as the secretary may require sec_170 petitioner provided one receipt for property exceeding dollar_figure in value for a donation on date of a tv washer dryer and furniture to aprl petitioner did not provide the required information under sec_170 regarding the date donation to aprl such as the approximate date and manner of acquisition or cost or other basis in the property nor did she attach an explanatory statement detailing why such information was unavailable see sec_1_170a-13 income_tax regs in addition the descriptions of the donated items are not sufficiently detailed and the receipt does not state whether aprl provided any goods and services in exchange for the donation see sec_170 and b accordingly this receipt does not meet the substantiation requirements for donations exceeding dollar_figure in value c remaining contributions the remaining receipts petitioner submitted to the court lack donation values the fair_market_value of contributed_property need not be stated on the receipt but it is one of the circumstances to be considered when determining the amount of detail included on the receipt sec_1_170a-13 income_tax regs except for the receipt from baras with an illegible date these receipts meet two of the minimum requirements for contributions of property--namely they each list the name of the donee organization and the date and location of the contribution see sec_1_170a-13 income_tax regs however they fail to describe the contributed_property in detail reasonably sufficient under the circumstances see id the receipts from baras dated date date and date and the receipt with an illegible date contain no description of the contributed_property at all the february and date donations to aprl state only that tvs and clothes and blankets were donated but do not give any further description as to these items likewise the date receipt from baras lists tvs stereos living room furniture but does not provide sufficient detail under the circumstances these receipts are insufficient to provide substantiation for petitioner’s claimed deductions iii conclusion petitioner has failed to carry her burden of proving her entitlement to the claimed deductions for charitable_contributions because petitioner did not satisfy the substantiation requirements we are unable to allow her any deduction in excess of what respondent has already allowed in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
